Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The claimed feature directed to motion determining, from a plurality of modes, one of a first mode and a second mode as a mode for motion information prediction of a block to be encoded, wherein the first mode is a subblock Merge mode with Affine subblock prediction and the second mode is a non-subblock Merge mode without subblock Affine prediction; and generating a motion information predictor index for the selected motion information predictor candidate; and 
	encoding the motion information predictor index using CABAC coding, all bits of the motion information predictor index being bypass CABAC coded except for a first bit, along with the other limitations, is not taught or suggested by the prior art. 
	The closest prior art Zou (US 2017/0332095) in paragraph [0152] describes “ a video coder may use a four-parameter affine model in which two motion vector differences are coded in the bitstream”. However, Zou does not disclose motion determining, from a plurality of modes, one of a first mode and a second mode as a mode for motion information prediction of a block to be encoded, wherein the first mode is a subblock Merge mode with Affine subblock prediction and the second mode is a non-subblock Merge mode without subblock Affine prediction; and generating a motion information predictor index for the selected motion information predictor candidate; and 	encoding the motion information predictor index using CABAC coding, all bits of the motion information predictor index being bypass CABAC coded except for a first bit, alone or in combination with other prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seregin; Vadim et al.	US 20180278951 A1	MOTION VECTOR DIFFERENCE (MVD) PREDICTION
CHEN; Huanbang et al.	US 20180205965 A1	IMAGE PREDICTION METHOD AND APPARATUS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485